Citation Nr: 0727124	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder impingement syndrome with degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968 with additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Chicago, Illinois, which granted service connection 
for bilateral hearing loss and right shoulder impingement 
syndrome.  The RO assigned an initial noncompensable rating 
for hearing loss and a 10 percent rating for the right 
shoulder disability.  The veteran appealed to the Board for 
higher initial ratings.  By an August 2004 rating decision, 
the veteran was granted a higher initial rating of 10 percent 
for hearing loss and by an August 2006 rating decision, he 
was granted an initial 20 percent rating for the right 
shoulder.  The veteran's claims remain in controversy unless 
the maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran perfected appeals on issues of service connection 
for left knee patellofemoral pain syndrome and left shoulder 
impingement.  Service connection was granted in the August 
2006 rating decision.  Those appeals have been satisfied by 
the grant the maximum benefit and are not before the Board.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  It 
is noted that he continues to argue for a higher rating (see 
July 2007 informal hearing presentation); this matter has not 
been developed for appellate review and is referred to the RO 
in the first instance. 

The veteran relocated and his claim is now being addressed by 
the RO in Milwaukee, Wisconsin. 

The veteran requested a personal hearing before a Member of 
the Board at the RO in his August 2004 substantive appeal.  
In October 2004, he amended his request to a videoconference 
hearing before the Board.  The veteran failed to report for 
his scheduled hearing in January 2007.  The request for a 
Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

Evidence has been received subsequent to the final 
consideration of the claims by the RO.  The veteran has not 
waived RO consideration of that evidence.  The evidence 
concerns an increased rating claim for gastroesophageal 
reflux disease and is not relevant to the present issues 
before the Board.  The Board may consider the appeal.  38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  At most, the veteran's bilateral hearing loss is 
productive of Level V hearing impairment in the right ear and 
Level IV hearing impairment in the left ear.

2.  The veteran's service-connected right shoulder 
impingement is manifested by a range of motion to 100 degrees 
of abduction and forward flexion with pain, 60 degrees 
without pain, with weakness and flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

2.  The criteria for an initial evaluation greater than 20 
percent for right shoulder impingement are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him as he was provided three months to respond 
with additional argument and evidence and the claim was 
readjudicated via a statement of the case (SOC) in August 
2004.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a September 2003 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his bilateral hearing loss and in 
excess of 20 percent for his right shoulder impingement 
syndrome.  For the reasons that follow, the Board concludes 
that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his hearing loss and right shoulder, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

a. Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in June 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
60
75
90
LEFT
15
50
75
80
85

Puretone average was 65 dB in the right and 72.5 dB in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 92 percent in 
the left ear.

On VA audiologic evaluation in July 2006, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
60
70
90
LEFT
15
45
50
75
85

Puretone average was 63.75 dB in the right and left ears.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  In June 2003, the right ear had a 
puretone average of 65 dB and a speech recognition score of 
80; therefore the right ear received a designation of IV.  
The left ear had a puretone average of 72.5 dB and a speech 
recognition score of 92; therefore the left ear received a 
designation of II.  The point where IV and II intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which would warrant a 10 percent rating.  See 
38 C.F.R. § 4.85, Tables VI and VII, DC 6100.

Using the July 2006 results, the right ear had a puretone 
average of 65 dB and a speech recognition score of 72; 
therefore the right ear received a designation of V.  The 
left ear had a puretone average of 72.5 dB and a speech 
recognition score of 76; therefore the left ear received a 
designation of IV.  The point where IV and V intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which would warrant a 10 percent rating.  See 
38 C.F.R. § 4.85, Tables VI and VII, DC 6100.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  However, in this case, the audiometric 
results from the VA examination do not meet these criteria, 
and the veteran's disability cannot be evaluated under the 
alternative rating scheme.

The record contains no evidence showing the veteran entitled 
to a rating in excess of 10 percent at any point since the 
effective date of service connection; therefore no staged 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has considered the veteran's and his daughter's 
statements regarding the impact of his hearing loss on his 
daily activities.  The Board has also considered the VA 
audiology treatment records.  As noted above, however, in 
evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann, 
supra.

The Board finds that the 10 percent evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Right Shoulder

The veteran is right-handed, and his right shoulder 
impingement affects his major upper extremity.  As the 
veteran already receives a 20 percent rating, only ratings at 
or above 20 percent will be considered.  All ratings 
discussed below are for the major upper extremity.

The veteran is currently receives a 20 percent rating for his 
arm under DC 5201.  See 38 C.F.R. § 4.71a.  Limitation of 
humeral motion of the arm is rated 20 percent when limited to 
the shoulder level; it is rated 30 percent when limited to a 
point midway between the side and shoulder level; and it is 
rated 40 percent when limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

The veteran's right shoulder was evaluated at VA examinations 
in June 2003 and July 2006.  In June 2003, the veteran had 
full range of motion with slight crepitus.  He had some 
difficulty with abduction and had to rotate the arm to make 
raising it overhead more comfortable.  In July 2006, the 
veteran could raise the arm to 60 degrees of abduction before 
pain set in.  The veteran could continue to raise the arm to 
100 degrees until the pain increased to a point where he 
could not continue.  Forward flexion was without pain until 
80 degrees, with pain beginning and increasing until 100 
degrees.  The veteran had internal rotation to 60 degrees and 
external rotation to 45 degrees with one repetition with 
increasing pain.  There was weakness in all movements, 
particularly external rotation.  There was tenderness on 
palpation of the right biceps tendon.  The veteran reported 
flare ups on use of the arm that could last for hours and 
required total cessation of use in the arm to alleviate.  No 
prosthesis is used. 

Comparison of the criteria of DC 5201 and the normal range of 
motion shows that, for shoulder limitation of motion ratings, 
tremendous loss of range is required before a higher rating 
is warranted.  The 30 percent rating requires that the arm be 
limited to 45 degrees of abduction or forward flexion.  The 
veteran could exceed that measure greatly at both of his VA 
examinations.  Taking the pain into account, the veteran 
still exceeded 45 degrees at his July 2006 VA examination.  
The Board concludes that a rating in excess of 20 percent 
under DC 5201 for limitation of motion is not warranted.  

The Diagnostic Codes provide additional compensable ratings 
for the shoulder and arm for: ankylosis, other impairment of 
the humerus, and clavicle or scapula impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202, 5203.  The veteran does 
not have ankylosis; DC 5200 is inapplicable.  DC 5202, for 
other impairment of the humerus, provides ratings for 
malunion, fibrous union, nonunion or loss of the head of the 
humerus, and for recurrent dislocations.  See 38 C.F.R. § 
4.71a.  The veteran does not have malunion, fibrous union, 
nonunion or loss of the head of the humerus, nor does he 
suffer dislocations.  The Board concludes that DC 5202 is 
inapplicable.  DC 5203 provides maximum ratings of 20 percent 
for clavicle and scapula impairment.  Id.  As the veteran 
already receives 20 percent, further inquiry is moot.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The Board has already 
considered painful motion in the discussion of DC 5201 above.  
The Board also notes that the veteran was able to raise his 
arm beyond the shoulder level at both VA examinations, which 
indicates that he does not meet the criteria for a 20 percent 
rating based on his range of motion alone.  The 20 percent 
rating appears to have been granted based on his additional 
pain and functional loss due to weakness and flare-ups.  The 
Board concludes that the criteria of DeLuca are satisfied by 
this rating.  

The record contains no evidence showing the veteran entitled 
to a rating in excess of 20 percent at any point since the 
effective date of service connection; therefore no staged 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 20 percent for 
right shoulder impingement syndrome is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


